FILED
                            NOT FOR PUBLICATION                              JAN 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10558

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00008-RVM

 v.
                                                 MEMORANDUM*
LE XIANG CHEN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Le Xiang Chen appeals from the district court’s judgment and challenges the

46-month sentence imposed following his guilty-plea conviction for distribution of

methamphetamine near a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

and 860. Pursuant to Anders v. California, 386 U.S. 738 (1967), Chen’s counsel

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Chen the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     14-10558